FILED
                             NOT FOR PUBLICATION                              SEP 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE URBANO-BARRIGA, AKA                        No. 09-71090
Jorge Barriga, AKA Jorge Urbano,
                                                 Agency No. A073-847-699
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 10, 2013**
                               San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and TIMLIN, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert J. Timlin, Senior United States District Judge
for the Central District of California, sitting by designation.
      Petitioner Jorge Urbano-Barriga, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ dismissal of his appeal of an

Immigration Judge’s decision finding him removable due to a conviction that

qualified as an aggravated felony theft offense under 8 U.S.C. § 1101(a)(43)(G).

His conviction was for violation of California Penal Code § 496d(a).

      This court in Alvarez-Reynaga v. Holder, 596 F.3d 534, 536–37 (9th Cir.

2010), held that California Penal Code § 496d(a) categorically qualifies as an

aggravated felony. Relying on our previous decision in Verdugo-Gonzalez v.

Holder, 581 F.3d 1059, 1061–62 (9th Cir. 2009), we observed that California’s

general receipt of stolen property offense matched the generic theft offense, and

concluded that California Penal Code § 496d(a) was an aggravated felony for the

same reason. Alvarez-Reynaga, 596 F.3d at 536–37. Our decision in Alvarez-

Reynaga is controlling.

      The petition is DENIED.




                                         2